Case 6:20-cv-00362-JDK-JDL Document 12 Filed 09/21/20 Page 1 of 2 PageID #: 77



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


JONATHAN PHILLIPS, #01930385                      §

VS.                                               §              CIVIL ACTION NO. 6:20cv362

KEITH GORSUCH, ET AL.                             §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. On August 24, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 9), recommending that the action be dismissed without prejudice for want of

prosecution and failure to obey an order of the court.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

without merit and that the findings and conclusions of the Magistrate Judge are correct.

Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 9) be


                                                  1
Case 6:20-cv-00362-JDK-JDL Document 12 Filed 09/21/20 Page 2 of 2 PageID #: 78



ADOPTED and that the above-styled civil action be DISMISSED WITHOUT PREJUDICE for

want of prosecution and failure to obey an order of the court.

      So ORDERED and SIGNED this 21st day of September, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
